659 S.E.2d 383 (2008)
In the Matter of Dennis P. CRONIN.
No. S08Y0793.
Supreme Court of Georgia.
March 31, 2008.
William P. Smith III, General Counsel, Jonathan Winslow Hewett, Atlanta, for appellant.
Dennis P. Cronin, Canton, pro se.
PER CURIAM.
This disciplinary matter is before the Court based on a recommendation by the State Bar that this Court impose reciprocal discipline for a suspension Respondent Dennis P. Cronin has received in Florida. Rule 9.4(b)(1) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102(d).
The record shows that on March 8, 2007, the Supreme Court of Florida issued an order suspending Cronin for 91 days after he admitted preparing and recording two fraudulent deeds. A notice of reciprocal discipline was issued to which Cronin objected. The Review Panel found that Cronin had not met the burden under Rule 9.4(b)(3) to justify imposition of discipline other than that imposed in the foreign jurisdiction. The Review Panel found that the Florida suspension was tantamount to an indefinite suspension, because it required a reinstatement order by the Florida Supreme Court, and therefore recommended an indefinite suspension until such time as Cronin provides proof that he has been reinstated in Florida. While this matter was pending in this Court, the Florida Supreme Court reinstated Cronin and he has provided satisfactory proof of his reinstatement.
Pursuant to Rule 9.4(b)(3), we here impose "substantially similar discipline" to that entered in Florida and order that Cronin be suspended from the practice of law in Georgia for eleven months and four days and that the suspension be retroactive to the period of March 9, 2007 through February 13, 2008.
Eleven-month four-day suspension, nunc pro tunc to March 9, 2007.
All the Justices concur.